The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 1, in paragraph [0001], second line therein, note that updated status information (i.e. patent number, issue date) should be provided for the cited parent patent application for clarity and completeness of description. Page 2, in paragraph [0005], 17th line therein, it is noted that the term “problem” needs to be rewritten as --problem-- (i.e. without underlining) for an appropriate characterization. Page 3, in the heading therein, note that --of the Invention-- should be inserted after “Summary” for consistency with PTO guidelines. Page 4, in the heading immediately preceding paragraph [0018], note that “Description” should be rewritten as --Detail Description of the Invention-- for consistency with PTO guidelines. Page 8, in paragraph [0027], 8th line therein, note that the recitation of “the the” should be rewritten as just --the-- for grammatical clarity. Page 8, in paragraph [0028], 6th line therein, note that the labels “110 [0028], 11th to 13th & 18th to 21st lines therein and page 9, in paragraph [0029], third line therein, note that the term “heighth” should be rewritten as --heighth-- (i.e. without underlining), respectively at these instances for an appropriate characterization. Page 12, in paragraph [0037], 7th line therein, it is noted that the stricken term “[0042], 9th line therein, it is noted that the stricken term “[0054], 6th line therein, note that a --,-- should be inserted after “spread” for grammatical clarity.  Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Note that the specification needs to provide a corresponding description of the conductive surface varying according to a predetermine pattern, as recited in claim 14.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 8, line 2, note that the recitation of “a frequency of the electromagnetic waves” is vague in meaning, especially since it is unclear as to which one(s) of the “first electromagnetic waves” and or the “second electromagnetic waves” is/are intended by such a recitation. Appropriate clarification is needed.
Note that the following claims have been found objectionable for reasons set forth below:
In claim 6, line 3, note that the stricken term “
In claim 19, line 4, it is noted that the recitation of “a coupled” should be removed for clarity in claim terminology.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1; 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 & 12 of U.S. Patent No. 11374618.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 & 12 of the patent, taken collectively, recite subject matter that substantially corresponds to subject matter recited in each of claims 1, 15 in the application. Accordingly, claims 1 & 12 of the patent, taken collectively, meets each one of claims 1, 15 of the application under an “anticipation analysis” standard of obviousness double patenting.
Claims 2-7, 9-14; 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.



Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee